Citation Nr: 1431475	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-37 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to additional nonservice-connected pension benefits for 2006, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to September 1943, and died in May 2007.  The appellant is his daughter.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO) that denied the claim for accrued benefits.  When this case was before the Board in March 2010, the Board determined the Veteran had filed a claim concerning his unreimbursed medical expenses for 2006 prior to his death.  Thus, the Board remanded the claim for additional nonservice-connected pension benefits for 2006, for accrued benefits purposes, to ensure due process.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant argues that the Veteran had additional unreimbursed medical expenses that should have been considered in determining the amount of his pension benefits for 2006.  

VA Form 21-8416 dated March 2007 is of record.  Various medical and automobile-related expenses are listed.  A July 2012 VA memo identified the unreimbursed medical expenses that were considered, and this list does not include all items mentioned in the March 2007 medical expense report.  

The Board's March 2010 remanded directed that the appellant should be provided with notice under the Veterans Claims Assistance Act (VCAA) so she could be informed of the evidence required to substantiate her claim.  The Board acknowledges the RO sent a letter seeking to comply with the Board's remand in April 2011.  This letter addressed what the evidence must show to support the appellant's claim for accrued benefits.  Under the circumstances of this case, however, this letter was not adequate.  The letter should inform the appellant of the type of expenses that may be considered to reduce the Veteran's income for 2006.  The supplemental statement of the case issued in October 2012 advised the appellant that the Veteran's medical expenses in 2006 were insufficient to result in any change to his pension benefits for that year.  It did not provide information as to which expenses were considered.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant with a letter complying with the VCAA.  The letter should advise her of the type of medical expenses that may be considered in determining the Veteran's countable annual income for 2006.  The appellant should be provided the opportunity to submit a listing of the Veteran's medical expenses in 2006.

2.  The RO should provide the appellant an accounting of the Veteran's income and expenses for 2006.  This should list the medical expenses that were included in determining his countable annual income in 2006, and should also list any medical expenses that were not counted.  

3.  The RO should then review the record and readjudicate the claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



